DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 10-11 and 17 are amended.
Claims 1-20 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
US PGPUB 2011/0307659 by Hans et al. is newly introduced for the rejection of Claims 1-20.  Applicant’s arguments filed on 26 October 2021 have been considered but they are moot in view of new ground(s) of rejection. However, the Examiner welcomes any suggestion(s) Applicants may have on moving prosecution forward. The Examiner’s contact information is in the Conclusion section of this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Amended Claim 1 recites “the storage system supporting at least first and second distinct storage mechanisms, the first storage mechanism being content-based storage and the second storage mechanism being non-content-based storage”.
According to Applicant, “support for this amendment can be found in the specification at, for example, page 3, line 24 to page 4, line 2; page 25, line 25 to page 27, line 2; page 27, line 25 to page 28, line 28; and page 30, line 12 to page 31, line 9.”
However, a search of Applicant’s original Specification shows that the term “non-content-based” does not exist within the Specification.  Applicant’s original Specification does not appear to disclose a storage mechanism that is “non-content-based storage”.
Amend Claim 10 (a method claim) corresponds in scope to Claim 1, and is similarly rejected. 
Amend Claim 17 (a computer program product claim) corresponds in scope to Claim 1, and is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1, 4-6, 10, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,727,273 by Dantkale et al. (“Dantkale”) in view of US PGPUB 2011/0307659 by Hans et al. (“Hans”).

As to Claim 1, Dantkale teaches an apparatus comprising: a storage system comprising a plurality of storage devices and a storage controller (Dantkale: at least Fig. 2 & Col. 8 Lines 12-17; “data transfer optimization may be initiated by any processor or controller in adherence to a policy. Further, the processor or controller may be located anywhere within the virtualized storage system or externally coupled thereto. The processor or controller may exist within the compute node 102 or data node 106”; Col. 9 Lines 4-5 & 50-51 further disclose “management network assembly 210 may include a controller 204 in or coupled to the management network 202” and “although only one data node 106 is shown, the system may be comprised of a plurality of data nodes 106”); the storage controller being configured: to receive target data from a host device (Dantkale: at least Col. 6 Lines 50-51; “data may be synchronized from the compute node 102 to the data node 106”);
the storage system supporting at least second distinct storage mechanism, the second storage mechanism being non-content-based storage (Dantkale: at least map that provides address translations from system virtual addresses to physical addresses”; note: block map is a storage mechanism that is address-based);
to receive information corresponding to the target data from the host device, the information being separate from the target data (Dantkale: at least Col. 7 Lines 57-60; “data node 106 may also generate a placeholder map indicating which data is duplicated and non-duplicated. In one implementation, the placeholder map may include the logical block address, hash key, and a duplication identifier”; note: placeholder is a data structure that indicates “which data is duplicated and non-duplicated”, and is separate from the data) and indicating that the target data is one of a non-deduplicatable type of data and a deduplicatable type of data (Dantkale: at least Col. 7 Lines 29-31 & 36-38; “detect which data is a duplicate copy of that which is stored in the data node storage 108” and “determines that the content is the same; and thereby, the data is duplicate”; at least Col. 7 Lines 57-59 further discloses “generate a placeholder map indicating which data is duplicated and non-duplicated”), the deduplicatable type of data being data that the storage controller is configured to deduplicate (Dantkale: at least Col. 7 Lines 29-31 & 36-38; “detect which data is a duplicate copy of that which is stored in the data node storage 108” and “determines that the which data is duplicate and non-duplication”; note: Dantkale’s data that are duplicate can be deduplicated and are, therefore, “deduplicatable type of data” that storage controller can and is configured to deduplicate), the non-deduplicatable type of data being data that the storage controller is not configured to deduplicate (Dantkale: at least Col. 7 Line 66 – Col. 8 Line 3; “… enable the compute node 102 to detect which data is duplicate and non-duplication”; note: Dantkale’s data that are non-duplicate cannot be deduplicated and are, therefore, “non-deduplicatable type of data” that storage controller cannot and is not configured to deduplicate);
responsive to the information indicating that the target data is of the deduplicatable type, to utilize a content-based mapping generated based on a content of the target data to identify a corresponding physical address for storing the target data (Dantkale: at least Col. 7 Lines 1-7; “virtual disks 128 within the same replication set of an Operating System (OS) boot disk or another application data disk include a large amount of data that is duplicate. Accordingly, in one embodiment, prior to the storage virtualizer 118 transferring incremental updates of the application data to the data nodes 106, each compute node 102 hash key representing the content of the virtual disk 128 using a "content hash calculator" (hash function) that generates a hash key according to a hash algorithm”; also, at least Col. 11 Lines 12-13 further disclose “transferring the logical block addresses and hash keys for each duplicate block”; Col 7 Lines 48-50 further disclose “store the hash key in the block map, which maps the logical block addresses to the physical memory location corresponding to each virtual disk”; note: duplicates means deduplicatable); and
responsive to the information indicating that the target data is of the non-deduplicatable type, to utilize an address-based mapping (Dantkale: at least Col. 7 Lines 33-34; “block map”) generated based on a logical address associated with the target data to identify a corresponding physical address for storing the target data (Dantkale: at least Col. 11 Lines 14-15; “for the non-duplicate data (new data), the data node 106 updates the block map”; Col. 7 Lines 33-34 explain that “block map that provides address translations from system virtual addresses to physical addresses”; note: non-duplicate means non-deduplicatable) in accordance with the second storage mechanism (Dantkale: at least Col. 9 Lines 52-55; “translation … into the physical address of where the data is stored in memory”);
at least one processing device comprising a processor coupled to a memory (Dantkale: at least Col. 2 Lines 22-23; “system may include a memory coupled to a processor”; Col. 8 Lines 12-17 further discloses “data transfer optimization may be initiated by any processor or controller in adherence to a policy. Further, the processor or controller may be located anywhere within the virtualized storage system or externally coupled thereto. The processor or controller may exist within the compute node 102 or data node 106” and Col. 9 Lines 4-5 further discloses “management network assembly 210 may include a controller 204 in or coupled to the management network 202”). 
Dantkale does not explicitly disclose, but Hans discloses storage system supporting at least first distinct storage mechanism, the first storage mechanism being content-based storage (Hans: at least ¶0070; “content addressable storage (CAS) cache 540”) and corresponding physical address for storing the target data (Hans: at least ¶¶0070-0071; “each block in CAS cache 540 (referred to as "bucket blocks")” and “each CAS bucket block entry also includes a pointer to a metadata record in metadata cache 550 (e.g., metadata record 552), which in turn includes a pointer to the location on physical LUN 564 (e.g., logical block 566) where a corresponding chunk is stored”; note: memory pointer stores/contains address) in accordance with the first storage mechanism (Hans: at least ¶0070; “if the chunk already exists on physical LUN 564, a valid entry will exist within hash index table 530 at the indexed location. Each valid table entry (e.g., table entry 532) in hash index table 530 points to a block in content addressable storage (CAS) cache 540 (e.g., block 542), which maintains a cached subset of the CAS information stored on storage device 544. Each block in CAS cache 540 (referred to as "bucket blocks") includes one or more bucket block entries that are each used to uniquely identify a full fingerprint signature (e.g., fingerprint signature fp1) associated with an entry. The combination of a valid hash index table entry and an associated CAS bucket block entry together operate as a CAS index that uniquely identifies a chunk stored on physical LUN 564”; note: target data is stored in accordance with blocks of CAS with pointer (address) to physical storage).
It would have been obvious to one having ordinary skill in the art and the teachings of Dantkale and Hans before him/her at a time before the effective filing date of the claimed invention to incorporate Hans’ features of storage system supporting at least first distinct storage mechanism, the first storage mechanism being content-based storage (Hans: at least ¶0070) and corresponding physical address for storing the target data (Hans: at least ¶¶0070-0071) in accordance with the first storage mechanism (Hans: at least ¶0070) with the apparatus disclosed by Dantkale.
Hans: at least ¶0017; “deduplication of a chunk performed by deduplication engine 301” and ¶0071 further discloses “pointer to the location on physical LUN 564 (e.g., logical block 566) where a corresponding chunk is stored”).
Claim 10 (a method claim) corresponds in scope to Claim 1, and is similarly rejected. 
Claim 17 (a computer program product claim) corresponds in scope to Claim 1, and is similarly rejected.

As to Claim 4, Dantkale and Hans teach the apparatus of claim 1 wherein the information is received from a driver implemented on the host device (Dantkale: at least Col. 5 Line 67 - 6 Line 5; “networked data nodes 106, with data node storage 108, implement virtualized storage 124, e.g., in the form of virtual disks 128, for the virtual machines 116”), the driver configured: to determine whether the target data is of the deduplicatable type or the non-deduplicatable type (Dantkale: at least Col. 7 Lines 29-31 & 36-38; “detect which data is a duplicate copy of that which is stored in the data node storage 108” and “determines that the content is the same; and thereby, the data is duplicate”); to generate the information based on the determination of whether the target data is of the Dantkale: at least Col. 7 Lines 57-59; “generate a placeholder map indicating which data is duplicated and non-duplicated”;); and to provide the information to the storage controller (Dantkale: Col. 7 Lines 66-67 then discloses “data node 106 may also send the placeholder map to the compute node 102”; at least Col. 8 Lines 16-17 further disclose “processor or controller may exist within the compute node 102 or data node 106”). 
Claim 13 (a method claim) corresponds in scope to Claim 4, and is similarly rejected. 

As to Claim 5, Dantkale and Hans teach the apparatus of claim 4 wherein determining whether the target data is of the deduplicatable type or the non-deduplicatable type comprises: identifying which virtual machines of the host device comprise data of the non-deduplicatable type (Dantkale: at least Col. 7 Lines 53-64; “include a mapping of each application group to its respective virtual disks. Further, the deduplication index may include the logical block address and hash key associated with each virtual disk. To keep track of duplicate data, the data node 106 may also generate a placeholder map indicating which data is duplicated and non-duplicated. In one implementation, the placeholder map may include the logical block address, hash key, and a duplication identifier. After identifying whether data corresponding to a virtual disk is present, the data node 106 may flag the duplication identifier when it determines that the data is duplicate”);
identifying mappings of the identified virtual machines to corresponding logical volumes of the storage system (Dantkale: at least Col. 5 Lines 51-54; “hypervisors 126 in compute nodes 102 could assign physical computing resources, including processing resources and local memory, to virtual machines 116”);
obtaining snapshots of the corresponding logical volumes (Dantkale: at least Col. 9 Lines 57-59; “identifies whether the data is associated with a golden image”; Col. 10 Lines 1-3 further disclose “golden image may also be referred to as a clone image, master image or base image”; note: image as snapshot); parsing the snapshots to determine which blocks within the logical volumes comprise data of the non-deduplicatable type (Dantkale: at least Col. 9 Lines 56-58; “index 306 may include a first key that identifies whether the data is associated with a golden image”; Col. 10 Lines 10-11 further disclose “during data replication and data recovery these may be accessed to determine whether the data is duplicate or not”);
determining whether or not the target data is included in the blocks determined to comprise data of the non-deduplicatable type (Dantkale: at least Col. 10 Lines 10-11; “during data replication and data recovery these ”; Col. 7 Lines 57-59 also disclose “generate a placeholder map indicating which data is duplicated and non-duplicated”);
responsive to determining that the target data is included in the blocks determined to comprise data of the non-deduplicatable type, determining that the target data is of the non-deduplicatable type (Dantkale: at least Col. 7 Lines 61-64; “after identifying whether data corresponding to a virtual disk is present, the data node 106 may flag the duplication identifier when it determines that the data is duplicate”; Col. 7 Line 66 – Col. 8 Line 3 further disclose “data node 106 may also send the placeholder map to the compute node 102 and, thereby, enable the compute node 102 to detect which data is duplicate and non-duplication”; note: check data against data in the map to see if the data are included); and
responsive to determining that the target data is not included in the blocks determined to comprise data of the non-deduplicatable type, determining that the target data is of the deduplicatable type (Dantkale: at least Col. 7 Lines 61-64; “after identifying whether data corresponding to a virtual disk is present, the data node 106 may flag the duplication identifier when it determines that the data is duplicate”; Col. 7 Line 66 – Col. 8 Line 3 further disclose “data node 106 may also send the placeholder map to the compute node 102 and, and non-duplication”). 
Claim 14 (a method claim) corresponds in scope to Claim 5, and is similarly rejected. 
Claim 18 (a program product claim) corresponds in scope to Claim 5, and is similarly rejected.  Dantkale further discloses to generate the information based on the determination of whether the target data is of the deduplicatable type or the non-deduplicatable type (Dantkale: at least Col. 7 Lines 29-31 & 36-38; “detect which data is a duplicate copy of that which is stored in the data node storage 108” and “determines that the content is the same; and thereby, the data is duplicate”; at least Col. 7 Lines 57-59 further discloses “generate a placeholder map indicating which data is duplicated and non-duplicated”); and to provide the information to the at least one processing device (Dantkale: at least Col. 7 Line 66 – Col. 8 Line 3 further disclose “data node 106 may also send the placeholder map to the compute node 102).

As to Claim 6, Dantkale and Hans teach the apparatus of claim 4 wherein determining whether the target data is of the deduplicatable type or the non-deduplicatable type comprises: identifying which files of the host device comprise a data structure comprising data of the non-deduplicatable type (Dantkale: at least Col. 9 Lines 57-59; “identifies whether the data is associated note: image as file);
identifying mappings of the identified files to corresponding logical volumes of the storage system (Dantkale: at least Col. 5 Lines 51-54; “hypervisors 126 in compute nodes 102 could assign physical computing resources, including processing resources and local memory, to virtual machines 116”; Col. 10 Lines 66-67 “golden image is a template for a virtual machine 116, virtual desktop, server or hard disk drive”; note: virtual machine, server, hard disk drive can be volumes); parsing blocks within the logical volumes to determine which blocks comprise data corresponding to the data structures comprising the data of the non-deduplicatable type (Dantkale: at least Col. 9 Lines 56-58; “index 306 may include a first key that identifies whether the data is associated with a golden image”; Col. 10 Lines 10-11 further disclose “during data replication and data recovery these may be accessed to determine whether the data is duplicate or not”);
determining whether or not the target data is included in the blocks determined to comprise the data corresponding to the data structures comprising the data of the non-deduplicatable type (Dantkale: at least Col. 10 Lines 10-11; “during data replication and data recovery these may be accessed to determine whether the data is duplicate or not”; Col. 7 Lines 57-);
responsive to determining that the target data is included in the blocks determined to comprise the data corresponding to the data structures comprising the data of the non-deduplicatable type, determining that the target data is of the non-deduplicatable type (Dantkale: at least Col. 7 Lines 61-64; “after identifying whether data corresponding to a virtual disk is present, the data node 106 may flag the duplication identifier when it determines that the data is duplicate”; Col. 7 Line 66 – Col. 8 Line 3 further disclose “data node 106 may also send the placeholder map to the compute node 102 and, thereby, enable the compute node 102 to detect which data is duplicate and non-duplication”; note: check data against data in the map to see if the data are included); and
responsive to determining that the target data is not included in the blocks determined to comprise data corresponding to the data structures comprising the data of the non-deduplicatable type, determining that the target data is of the deduplicatable type (Dantkale: at least Col. 7 Lines 61-64; “after identifying whether data corresponding to a virtual disk is present, the data node 106 may flag the duplication identifier when it determines that the data is duplicate”; Col. 7 Line 66 – Col. 8 Line 3 further disclose “data node 106 may also send the and non-duplication”). 
Claim 15 (a method claim) corresponds in scope to Claim 6, and is similarly rejected. 
Claim 19 (a computer program product claim) corresponds in scope to Claim 6, and is similarly rejected.  Dantkale further discloses to generate the information based on the determination of whether the target data is of the deduplicatable type or the non-deduplicatable type (Dantkale: at least Col. 7 Lines 29-31 & 36-38; “detect which data is a duplicate copy of that which is stored in the data node storage 108” and “determines that the content is the same; and thereby, the data is duplicate”; at least Col. 7 Lines 57-59 further discloses “generate a placeholder map indicating which data is duplicated and non-duplicated”); and to provide the information to the at least one processing device (Dantkale: at least Col. 7 Line 66 – Col. 8 Line 3 further disclose “data node 106 may also send the placeholder map to the compute node 102).

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,727,273 by Dantkale et al. (“Dantkale”) in view of US PGPUB 2011/0307659 by Hans et al. (“Hans”), and further in view of US PGPUB 2012/0259955 by Darr et al. (“Darr”).

As to Claim 2, Dantkale and Hans teach the apparatus of claim 1 wherein the storage controller is further configured: responsive to the information being separate from the target data (Dantkale: at least Col. 7 Lines 57-60; “data node 106 may also generate a placeholder map indicating which data is duplicated and non-duplicated. In one implementation, the placeholder map may include the logical block address, hash key, and a duplication identifier”; note: placeholder is a data structure that indicates “which data is duplicated and non-duplicated”, and is separate from the data) and indicating that the target data is of the deduplicatable type, to identify physical address corresponding to the content-based mapping (Dantkale: at least Col. 7 Lines 1-7; “virtual disks 128 within the same replication set of an Operating System (OS) boot disk or another application data disk include a large amount of data that is duplicate. Accordingly, in one embodiment, prior to the storage virtualizer 118 transferring incremental updates of the application data to the data nodes 106, each compute node 102 may generate a hash key representing the content of the virtual disk 128 using a "content hash calculator" (hash function) that generates a hash key according to a hash algorithm”; also, at least Col. 11 Lines 12-13 further disclose “transferring the logical block addresses and hash keys for each duplicate block”; Col 7 Lines 48-50 further disclose “store the hash key in the block map, which maps the logical note: duplicates means deduplicatable) and 
responsive to the information indicating that the target data is of the non-deduplicatable type, to store the target data on the plurality of storage devices based on the identified physical address corresponding to the address-based mapping (Dantkale: at least Col. 7 Lines 32-34 & 38-39; “search a block map that provides address translations from system virtual addresses to physical addresses” and “as a result, the compute node 102 can transfer non-duplicate data to the data node 106”; Col. 9 Lines 50-52 explains “although only one data node 106 is shown, the system may be comprised of a plurality of data nodes 106”).

Dantkale and Hans do not explicitly disclose, but Darr discloses to store the target data on the plurality of storage devices based on an identified physical address responsive to the information indicating that the target data is of the deduplicatable type (Darr: at least ¶0004; “simultaneously uploading duplicate data to a plurality of computers comprises: performing a handshake message exchange with a dataloader to determine a MAC address for a target node”; ¶0069 further discloses “dataloader 120 effectively communicates with only a single target computer in order to perform a dataload, but one or more additional computers receive the dataloader by observing and consuming the at least one node other than the target node, wherein the at least one node consumes the messages (at block 1630)”).
It would have been obvious to one having ordinary skill in the art and the teachings of Dantkale, Hans and Darr before him/her at a time before the effective filing date of the claimed invention to incorporate Darr’s feature of to store the target data on the plurality of storage devices based on an identified physical address responsive to the information indicating that the target data is of the deduplicatable type (Darr: at least ¶¶0004, 0069) with the apparatus disclosed by Dantkale and Hans.
The suggestion/motivation of doing so would have been to perform “simultaneously uploading” of duplicate data to a plurality of computers (Darr: at least ¶0004) while reducing the time it takes to complete dataload (upload) (Darr: at least ¶0001).
Claim 11 (a method claim) corresponds in scope to Claim 2, and is similarly rejected. 

As to Claim 3, Dantkale, Hans and Darr teach the apparatus of claim 2 wherein the storing of the target data on the plurality of storage devices based on the identified Dantkale: at least Col. 7 Lines 32-34; “… use the hash key to search a block map that provides address translations from system virtual addresses to physical addresses associated with memory pages of the mapped memory space or some other mapping means”; note: hash that is content-based).
Dantkale and Hans do not explicitly disclose, but Darr discloses wherein the target data is stored on the plurality of storage devices at the physical address corresponding to the content-based mapping prior to receiving the information (Darr: at least ¶0004; “simultaneously uploading duplicate data to a plurality of computers comprises: performing a handshake message exchange with a dataloader to determine a MAC address for a target node”; ¶0069 further discloses “dataloader 120 effectively communicates with only a single target computer in order to perform a dataload, but one or more additional computers receive the dataloader by observing and consuming the data in messages addressed to the target computer” and “… conducting a data transfer between a dataloader and the target node by forwarding messages having the MAC address for the target node from the dataloader to the target node (at block at least one node other than the target node, wherein the at least one node consumes the messages (at block 1630)”).
Claim 12 (a method claim) corresponds in scope to Claim 3, and is similarly rejected. 

Claim 7-8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,727,273 by Dantkale et al. (“Dantkale”) in view of US PGPUB 2011/0307659 by Hans et al. (“Hans”), and further in view of US PGPUB 2009/0132616 by Winter et al. (“Winter”).

As to Claim 7, Dantkale and Hans teach the apparatus of claim 4.
Dantkale further disclose wherein the driver is configured to receive an input-output request associated with the target data (Dantkale: Col. 7 Lines 66-67 then discloses “data node 106 may also send the placeholder map to the compute node 102”; note: input-output request of map);
wherein generating the information based on the determination of whether the target data is of the deduplicatable type or the non-deduplicatable type comprises setting a portion of the received input-output request to a value corresponding to the determined type of the target data (Dantkale: at least Col. 7 Lines 62-64; “flag the duplication identifier”), the value of the portion configured to indicate to the storage controller the determined type of the target data (Dantkale: at least Col. 7 Line 62 – Col. 8 Line 2; “data node 106 may flag the duplication identifier when it determines that the data is duplicate. Alternatively, the data node 106 may leave the duplication identifier unflagged, when it determines that the data is not duplicate. The data node 106 may also send the placeholder map to the compute node 102 and, thereby, enable the compute node 102 to detect which data is duplicate and non-duplication”; note: set flag value); and
wherein providing the information to the storage controller comprises providing the received input-output request with the set portion (Dantkale: Col. 7 Lines 66-67 then discloses “data node 106 may also send the placeholder map to the compute node 102; Col. 8 Lines 14-16; “… processor or controller may exist within the compute node 102 or data node 106).
Dantkale and Hans do not explicitly disclose, but Winter discloses said received input-output request is intercepted by the driver (Winter: at least ¶0042; “filter driver 150 of the de-duplication system. This filter driver 150 intercepts all requests for file input and output”).
It would have been obvious to one having ordinary skill in the art and the teachings of Dantkale, Hans and Winter before him/her at a time before the effective filing date of the claimed invention to incorporate Winter’s feature of received input-that is intercepted by the driver (Winter: at least ¶0042) with the apparatus disclosed by Dantkale and Hans.
The suggestion/motivation of doing so would have been to perform monitoring of storage operations for possible data deduplication (Winter: at least ¶¶0032, 0039 “monitor a computer system for storage operations (e.g., back-up operations) and, prior to transmitting a data set during the storage operations, remove redundant data from the data set” and “the de-duplication system includes a filter 150 for monitoring storage events”).
Claim 16 (a method claim) corresponds in scope to Claim 7, and is similarly rejected. 
Claim 20 (a computer program product claim) corresponds in scope to Claim 7, and is similarly rejected.

As to Claim 8, Dantkale, Hans and Winter teach the apparatus of claim 7.
Dantkale and Hans do not explicitly disclose, but Winter discloses wherein the driver is implemented at least one of at a kernel level on the host device and at a file system level on the host device (Winter: at least ¶0042; “disposed between the API 110 and the file system 200 is a filter driver 150 of the de-duplication system” and “filter driver 150 of the ).
It would have been obvious to one having ordinary skill in the art and the teachings of Dantkale, Hans and Winter before him/her at a time before the effective filing date of the claimed invention to incorporate Winter’s feature of wherein the driver is implemented at least one of at a kernel level on the host device and at a file system level on the host device (Winter: at least ¶0042) with the apparatus disclosed by Dantkale and Hans.
The suggestion/motivation of doing so would have been to perform monitoring of storage operations for possible data deduplication (Winter: at least ¶¶0032, 0039 “monitor a computer system for storage operations (e.g., back-up operations) and, prior to transmitting a data set during the storage operations, remove redundant data from the data set” and “the de-duplication system includes a filter 150 for monitoring storage events”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,727,273 by Dantkale et al. (“Dantkale”) in view of US PGPUB 2011/0307659 by Hans et al. (“Hans”), and further in view of US PGPUB 2009/0132616 by Winter et al. (“Winter”), and further in view of US PGPUB 2004/0078630 by Niles et al. (“Niles”).

As to Claim 9, Dantkale, Hans and Winter teach the apparatus of claim 7.

Dantkale, Hans and Winter do not explicitly disclose, but Niles discloses wherein the input-output request comprises a small computer system interface (SCSI) command (Niles: at least ¶0006; “LUN intercept "intercepts" storage commands and data that are sent from a computer or data server to an original, attached data storage device and performs storage operations on a secondary storage device based on the intercepted commands and data”; ¶0077 further discloses “Interceptor 240 intercepts the SCSI CDBs”), the portion comprising at least one bit of a command descriptor block (CDB) of the SCSI command (Niles: at least ¶¶0061-0062; “storage devices are SCSI-based and therefore use SCSI Command Data Blocks ( CDBs) to deliver commands and data” and “SCSI CDB is a standardized data structure that has been sanctioned by the I.E.E.E (Institute of Electrical and Electronics Engineers) for transmitting a command and its parameters to a SCSI-compatible storage device. There are many storage commands that have been defined for a SCSI CDB to represent, but this disclosure illustratively focuses on two commands, read and write”; ¶0077 further discloses “Interceptor 240 intercepts the SCSI CDBs”).
It would have been obvious to one having ordinary skill in the art and the teachings of Dantkale, Hans, Winter and Niles before him/her at a time before the Niles’ feature of wherein the input-output request comprises a small computer system interface (SCSI) command (Niles: at least ¶¶0006, 0077), the portion comprising at least one bit of a command descriptor block (CDB) of the SCSI command (Niles: at least ¶¶0061-0062, 0077) with the apparatus disclosed by Dantkale, Hans and Winter.
The suggestion/motivation of doing so would have been to perform writing of data in a SCSI environment while “implement data protection methods such as data mirroring and replication on existing data storage devices without modifying the original storage device or moving the original data from the original data storage device (Niles: ¶0002, 0019).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong, whose telephone number is (571)270-3426.  The examiner can normally be reached on Monday – Friday (10:00PM EST-6:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Fred Ehichioya can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/H.W/Examiner, AU 2168
07 March 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168